                                         Case 5:17-cv-00220-LHK Document 1045 Filed 12/26/18 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                            SAN JOSE DIVISION
                                  11

                                  12    FEDERAL TRADE COMMISSION,                         Case No. 17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                  Plaintiff,                          ORDER SETTING BRIEFING
                                                                                          SCHEDULE FOR MOTION TO QUASH
                                  14            v.                                        TRIAL SUBPOENA
                                  15    QUALCOMM INCORPORATED,                            Re: Dkt. No. 1041
                                  16                  Defendant.

                                  17

                                  18          On December 21, 2018, third parties Bain & Company, Inc. and Christopher Johnson

                                  19   (collectively “Bain”) filed a motion to quash Qualcomm’s trial subpoena to Christopher Johnson.

                                  20   ECF No. 1041. The Court ORDERS Qualcomm to file its opposition by December 28, 2018. The

                                  21   Court ORDERS Bain to file its reply by January 2, 2019.

                                  22   IT IS SO ORDERED.

                                  23

                                  24   Dated: December 26, 2018

                                  25                                                 ______________________________________
                                                                                     LUCY H. KOH
                                  26                                                 United States District Judge
                                  27

                                  28                                                  1
                                       Case No. 17-CV-00220-LHK
                                       ORDER SETTING BRIEFING SCHEDULE FOR MOTION TO QUASH TRIAL SUBPOENA
